NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA DE JESUS HUERTA-TORRES,                   No.    19-71947

                Petitioner,                     Agency No. A086-943-934

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 12, 2021**
                            San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and FEINERMAN,*** District
Judge.

      Maria de Jesus Huerta-Torres, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
appeal from an Immigration Judge’s order denying her applications for

withholding of removal and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252, and we review the agency’s factual

findings for substantial evidence. Gonzalez-Caraveo v. Sessions, 882 F.3d 885,

889 (9th Cir. 2018). We deny Huerta-Torres’s petition.

      Substantial evidence supports the BIA’s determination that, even if Huerta-

Torres’s family qualifies as a cognizable social group, she did not satisfy her

burden to establish a “clear probability” that her life or freedom would be

threatened because of her family membership if deported to Mexico. Tamang v.

Holder, 598 F.3d 1083, 1091 (9th Cir. 2010). In particular, the record supports the

BIA’s conclusion that Huerta-Torres did not establish the required nexus between

any feared harm and her family membership.

      Huerta-Torres testified that she feared retribution from drug cartels in

Mexico because several of her family members have been the victims of violence

or received threats from the cartels, and because family members have cooperated

with investigations by the authorities. But the record evidence indicates that the

crimes were random violence, not targeted attacks on her family. Indeed, Huerta-

Torres herself testified that her family members were targeted for traveling

between different cartels’ territories, not for belonging to a specific family. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“[A] desire to be free from


                                          2
harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”).

      In addition, Huerta-Torres has multiple family members still living in

Mexico who have not been targeted by drug cartels. That is further evidence

supporting the BIA’s finding that there was no nexus between Huerta-Torres’s

feared harm and her family membership. See Santos-Lemus v. Mukasey, 542 F.3d

738, 743 (9th Cir. 2008) (“Where the claimed group membership is the family, a

family member’s continuing safety is an even more persuasive factor in

considering a petitioner’s well-founded fear.”), abrogated on other grounds by

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc).

      To obtain CAT relief, Huerta-Torres “must establish that it is more likely

than not that [she] would be tortured if returned to Mexico.” Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (citing 8 C.F.R. § 208.16(c)(2)).

Huerta-Torres argues that the BIA failed to give “reasoned consideration” to her

evidence on this point. But there is “nothing in the record or the BIA’s decision

[that] indicates a failure to consider all the evidence.” Cole v. Holder, 659 F.3d

762, 771 (9th Cir. 2011). To succeed under Cole, Huerta-Torres must identify

misstatements of the record or “highly probative or potentially dispositive

evidence” that the BIA did not consider. Id. at 772. But she points only to country

condition reports about police corruption and violence in Mexico. Such


                                           3
generalized evidence of violence does not require remand under Cole, nor does it

suggest that Huerta-Torres could satisfy her burden on the merits of her CAT

claim. See Delgado-Ortiz, 600 F.3d at 1152 (“[G]eneralized evidence of violence

and crime in Mexico … is insufficient to meet [the CAT] standard.”). Therefore,

substantial evidence supports the BIA’s rejection of Huerta-Torres’s CAT claim.

      PETITION DENIED.




                                        4